Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Mr. Dennis Daley on 6/16/2022.

The application has been amended as follows: 
IN THE CLAIMS:
1-5.	(Cancelled)

(Currently Amended) The [[A]] composition according to claim 13, wherein the composition has a weight ratio of the second discontinuous phase to the first discontinuous phase of from 1:3 to 3:1.

(Currently Amended) The [[A]] composition according to claim 13, wherein the composition comprises from 10 to 30 wt% of the second discontinuous phase by weight of the composition.

(Currently Amended) The [[A]] composition according to claim 13, wherein the composition comprises at least 10 wt% water by weight of the composition.

(Currently Amended) The [[A]] composition according to claim 13, wherein the composition comprises at most two discontinuous phases.

(Currently Amended) The [[A]] composition according to claim 13, wherein the composition has a mean droplet diameter of from 1 to 30 µm.

(Currently Amended) The [[A]] composition according to claim 13, wherein the composition has a pH of from 3.5 to 6.

(Currently Amended) The [[A]] composition according to claim 13, wherein the composition is stable for at least 12 months at 25 ºC ± 2 ºC, as measured at 60% RH ± 5%; and/or wherein the composition is stable for at least 6 months at 40 ºC ± 3 ºC, as measured at 60% RH ± 5%.

(Previously Presented) A composition for topical application comprising: a first discontinuous phase comprising diisopropyl adipate and tacrolimus;
a second discontinuous phase comprising mineral oil; and a continuous aqueous phase;
wherein the tacrolimus is substantially soluble in the diisopropyl adipate and substantially insoluble in the mineral oil;
wherein the phases are physically and chemically distinct;
wherein the composition comprises less than 1 wt% surfactant by weight of the composition;
wherein the composition comprises less than 5 wt% by weight of the composition of C1- C4 alcohols, polyethylene glycol, ethylene glycol, propylene glycol, butylene glycol, pentylene glycol, glycerol, diethylene glycol mono ethyl ether, propylene carbonate and mixtures of two or more thereof; and
wherein the composition is in the form of a lotion or cream.

(Currently Amended) The [[A]] composition according to claim 13 for use in the treatment of human and/or animal skin by topical application.

(Previously Presented, withdrawn) A method of manufacturing a composition for topical application, the method comprising:
providing a first oil comprising diisopropyl adipate and tacrolimus;
providing a second oil comprising mineral oil;
providing an aqueous component; and
dispersing the first oil and the second oil in the aqueous component to form a composition for topical application;
wherein the first oil is different from the second oil;
wherein the composition comprises a first discontinuous phase comprising the first oil, a second discontinuous phase comprising the second oil, and a continuous phase comprising the aqueous component;
wherein the tacrolimus is substantially soluble in the first oil and substantially insoluble in the second oil; and
wherein the phases are physically and chemically distinct;
wherein the composition comprises less than 1 wt% surfactant by weight of the composition;
wherein the composition comprises less than 5 wt% by weight of the composition of C1- C4 alcohols, polyethylene glycol, ethylene glycol, propylene glycol, butylene glycol, pentylene glycol, glycerol, diethylene glycol mono ethyl ether, propylene carbonate and mixtures thereof; and
wherein the composition is in the form of a lotion or cream.

(Cancelled)

(Currently Amended) The [[A]] composition according to claim 13, having a total surfactant content of less than 0.5 wt% by weight of the composition.

(Currently Amended) The [[A]] composition according to claim 13, comprising less than 1 wt% by weight of the composition of C1-C4 alcohols, polyethylene glycol, ethylene glycol, propylene glycol, butylene glycol, pentylene glycol, glycerol, diethylene glycol mono ethyl ether, propylene carbonate and mixtures thereof.

(Currently Amended) The [[A]] composition according to claim 13, comprising less than 0.5 wt% by weight of the composition of C1-C4 alcohols, polyethylene glycol, ethylene glycol, propylene glycol, butylene glycol, pentylene glycol, glycerol, diethylene glycol mono ethyl ether, propylene carbonate and mixtures thereof.

(Currently Amended) The [[A]] composition according to claim 13, wherein the composition has a weight ratio of the second discontinuous phase to the first discontinuous phase of from 2:3 to 3:2.

(Currently Amended) The [[A]] composition according to claim 13, wherein the composition comprises from 15 to 25 wt% of the second discontinuous phase by weight of the composition.

(Currently Amended) The [[A]] composition according to claim 13, wherein the composition comprises at least 50 wt% water by weight of the composition.
(Currently Amended) The [[A]] composition according to claim 13, wherein the composition has a mean droplet diameter of from 1 to 20 µm.

(Currently Amended) The [[A]] composition according to claim 13, wherein the composition has a pH of from 4 to 5.5.

(Cancelled).


EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment filed on 05/23/2022 by deleting claim 1 overcomes all the rejections made in the Final Office Action dated 02/22/2022.
Claims 6-14, 17-24 are directed to an allowable product. Claim 15 is directed to the process of making an allowable product, previously withdrawn from consideration is hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claims 6-15, 17-24 are allowed and renumbered to claims 1-18.
The instant invention as defined by claims 6-15, 17-24 is allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627